Citation Nr: 0723667	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-32 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  Thereafter, between 1981 and 1993, the 
veteran had periods of inactive duty training and active duty 
for training as a member of the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
hepatitis C.  The veteran subsequently initiated and 
perfected an appeal of this determination.   In October 2005, 
he testified via videoconference before the undersigned 
Veterans Law Judge.  


FINDING OF FACT

Competent evidence has been presented confirming a current 
diagnosis of hepatitis C which was as likely as not incurred 
during military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for hepatitis C.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks.  A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran."  The Fast Letter indicates, in its Conclusion 
section, that the large majority of hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  See also VBA All Station Letter 211B 
(98-110) November 30, 1998; VBA Training Letter 211A (01-02) 
April 17, 2001 (major risk factors for hepatitis C include IV 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades).  VA has recognized that transmission of 
hepatitis C through jet injectors is "biologically plausible" 
and that it is essential that a report on which a 
determination of service connection is made include a 
discussion of all modes of transmission.  VBA Fast Letter 04-
13, June 29, 2004.

As an initial matter, the veteran has presented competent 
medical evidence of a current diagnosis of hepatitis C, 
confirmed via multiple blood tests.  Hepatitis C was first 
diagnosed in approximately 1992 when the veteran, a frequent 
blood donor, was informed his donated blood tested positive 
for hepatitis C.  In the absence of evidence to the contrary, 
the Board accepts a current diagnosis of hepatitis C as an 
established fact.  Thus, the remaining question before the 
Board is whether this disease was incurred during active 
military service.  

The veteran alleges that he came in contact with blood on 
several occasions during military service.  First, he stated 
that while at basic training, a single air-gun needle was 
used to inoculate multiple recruits, possibly resulting in 
shared blood and a hepatitis infection.  He also stated that 
while in Vietnam, local civilians provided shaves and 
haircuts using unsterilized tools and that he shared razors 
with other soldiers, which also could have resulted in 
hepatitis infection, as he and fellow soldiers were 
frequently nicked or cut by the barbers, resulting in 
possible mixing of blood.  The veteran has described the 
conditions in Vietnam as relatively basic, and soldiers such 
as himself, with frequent cuts and scrapes, could have been 
exposed to the blood and bodily fluids of others on many 
occasions.  Finally, the veteran stated he was at a military 
firebase which came under attack, and he helped bring a wound 
soldier, bleeding profusely, to the medic's station.  He 
suggested this incident was the most likely cause of his 
hepatitis C.  

The veteran's DD-214 and other service personnel records are 
negative for the Combat Infantryman's Badge, Purple Heart 
medal, or other awards indicative of combat service; thus, 
the presumptions afforded combat veterans are not warranted 
in the present case.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Nevertheless, the Board notes the fact the veteran served 
with the 101st Airborne Division, a division which 
participated in numerous combat operations during the Vietnam 
War albeit the veteran was apparently attached to the 
Headquarters and Headquarters Battery, and he was in Vietnam 
in January 1968, during the onset of the Tet Offensive.  See 
service medical records dated in January 1968 and February 
1968.  The veteran's assertion of events during military 
service, including his alleged exposure to the blood of a 
wounded soldier, is at least plausible and consistent with 
the verified circumstances of his service.  Further, service 
medical records show that the veteran received inoculations 
at the commencement of active duty in 1967,  and in 1968 and 
1969.  

In support of his claim, the veteran has submitted August 
2003, August 2004, and October 2005 medical opinion 
statements from P.J.L., M.D., the veteran's treating 
physician.  In his essentially similar statements, Dr. L. 
opined it was "at least as likely as not" that the 
veteran's hepatitis C was incurred either as a result of 
blood exposure in Vietnam or as a result of air-gun 
inoculations received during basic training.  Dr. L. noted 
the veteran's post-service medical history was negative for 
any blood transfusions, intravenous drug use, tattoos, 
multiple sexual partners, or other risk factors.  Thus, Dr. 
L. concluded the veteran's most likely date of infection with 
hepatitis C was during military service.  In the August 2004 
letter, Dr. L. stated that that he had been asked to clarify 
the results of his lab work obtained in 1990.  He noted that 
on August 1, 1990, the veteran's hepatitis C antibody was 
documented as negative.  He noted further, however, that this 
was a first generation anti-HCV test and sensitivity was 
poor.  He stated that it was important to note that elevated 
enzymes were evident prior in 1989 in addition to the fact 
that the veteran did not have risk factors for contraction of 
the virus aside from the time he served in Vietnam.  

Also of record is a June 2004 VA medical examination report.  
The veteran again denied any post-service history of blood 
transfusions, intravenous drug use, tattoos, or other risk 
factors for hepatitis.  The examiner noted the veteran was an 
annual blood donor from approximately 1986 to 1992, when he 
was informed he was positive for hepatitis C.  The veteran's 
liver function began to deteriorate in 2000, and he had since 
developed cirrhosis.  His hepatitis and cirrhosis are 
currently managed with regular medical check-ups.  After 
examining the veteran and reviewing the medical history, the 
examiner stated the veteran's blood "was tested for 
hepatitis C in 1991 and 1992" and was "negative in 1991 and 
positive in 1992 when he contracted hepatitis C from an 
unknown cause."  Thus, the examiner found it unlikely the 
veteran's hepatitis C was related to any risk factor noted 
during military service.  

Nevertheless, review of the evidence on file reflects no 
evidence of any blood tests in 1991 or 1992 to support the VA 
examiner's statements in the June 2004 examination report.  
The examiner appears to have speculated that when the veteran 
donated blood in 1991, it was tested for hepatitis C and was 
found negative.  However, in the absence of evidence of such 
testing, the Board finds no factual basis to the assumption 
that the veteran was in fact tested for hepatitis C in 1991.  
Further, the Board notes that "[t]he first blood test for 
the specific hepatitis virus became available in 1990.  
However, no reliable test for screening blood donors was 
available until 1992, and it has only been since that time 
that all blood donations have been tested for the virus."  
See VBA Fast Letter 99-41, May 3, 1999.  Thus, based on this 
information as well as the information provided by Dr. L. 
particularly in the August 2004 statement outlined above, the 
Board finds that the VA medical opinion is of limited 
probative weight in this case.  

After considering the totality of the record, the Board finds 
the evidence to be in relative equipoise.  While the medical 
evidence does not demonstrate a diagnosis of hepatitis C 
prior to 1992, the Board finds the veteran to be a credible 
witness.  Thus, his statements that he had no post-service 
hepatitis risk factors, including tattoos, blood 
transfusions, intravenous drug use, or multiple sexual 
partners, are presumed to be truthful and are clearly 
documented in the treatment records.  Furthermore, the Board 
finds his statements that he was likely exposed to blood 
products in service to be consistent with the circumstances 
of his service.  Further, he has submitted competent medical 
nexus evidence in this case.  Therefore, affording the 
benefit of the doubt to the veteran, the Board finds it as 
likely as not that the veteran incurred hepatitis C during 
military service, and service connection for this disability 
is thus warranted.  


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


